Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 09/07/2021 has been entered and carefully considered.
Claims 1, 3-5, 11, 14, 18, 21, 26 have been amended.
Claims 7-10, 12, 15-17 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 09/07/2021, with respect to claims 1 and 26 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1 and 26 has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Sang Chui Kwon on 09/14/2021.

In Claims:
Claim 11, line 1, “The device of claim” has been changed to --The device of claim 1--.
Reasons for Allowance
Claims 1-6, 11, 13-14, and 18-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 26 are allowable over the prior art of record because none of the prior art teach wherein the life information of the power transformer includes information on a characteristic life, an average life span, a life loss, and a remaining life of the power transformer, wherein the physical performance evaluation unit selects only failure data related to a life span of power transformer, excluding data due to trouble or malfunction, from among the failure/replacement/disposal data stored in the full cycle database, and then selects an optimal life distribution through a goodness-of-fit test to calculate the characteristic life, wherein the physical performance evaluation unit calculates a failure ratio curve using failure data stored in the full cycle database of the power transformer, calculates a wear out period from the failure ratio curve, predicts a time point when the failure ratio increases and thus the risk increases from the failure ratio curve, and calculates the average life span using the time point when 
Claims 2-6, 11, 13-14, 18-25 are considered allowable based on their respective dependence on allowed claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/JOHN H LE/Primary Examiner, Art Unit 2862